Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 10/6/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-21 are pending in this Office Action. Claims 2, 9 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 2-21 have been fully considered but they are not persuasive.
Regarding the amended claims 2-21, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Lin in view of Roetter explicitly teaches the features as the amended claims 2, 9 and 16 per the rejection under 103(a).  Please see the map below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US Pub. No. 2005/0071218 A1) from IDS, hereinafter “Lin” in view of Roetter et al. (US Pub. No. 2005/0160002 A1), hereinafter “Roetter”.
Regarding claim 2, Lin teaches a method performed by a data processing apparatus, the method comprising: 
	identifying, from stored user interaction data, conversions that were performed by users; 
	for each particular conversion among the multiple conversions (Lin, See [0026] and Figure 2, Event Tracking. Each user's event stream (or the event streams of a sample set of users : 
		creating, using the user interaction data, a path length representing a number of user interactions that were performed by a user within a pre-specified time period prior to the conversion by the user (Lin, See [0028] and [0069] and Claim 13. TABLE 1 illustrates le1, le2, le3 are number of occurrence for each event/assist keyword.  See [0180], At step 400, the system calculates a .DELTA.T for each event, where: .DELTA.T=(Timestamp of Conversion)-(Timestamp of Event) (Lin, See [0080]-[0088] and Figure 2) and does not explicitly disclose determining, for each different path length created for the multiple conversions how many of the multiple conversions have different path length; and generating and providing an electronic interface containing a path length report that visually specifies the number of the conversions for each different path length; wherein the electronic interface is generated to include a selection control, in response to user interaction with the selection control, modifies a type of user interaction used to determine the path length of the multiple conversions
	However, Roetter teaches determining, for each different path length created for the multiple conversions how many of the multiple conversions have different path length (Roetter, See [0064], FE 310 may also log the received image request into a log, such as a binary formatted log. FE 310 may further send a message to ad mixer 320 indicating that the conversion occurred. Ad mixer 320 may also log the conversion event in an ad conversion log. The ad conversion log may include records, such as, a number of conversion events, a value associated with each conversion event, a label associated with each conversion event, a time associated with each conversion event, the search engine or ad network associated with each conversion event, etc. Log processing module 330 may access the ad conversion log and use the ad conversion data to populate a conversion events database. Log processing module 330 may then generate reports based on information in the conversion events database (act 590).); and generating and providing an electronic interface containing a path length report that visually specifies the number of the conversions for each different path length; wherein the electronic interface is generated to include a selection control, in response to user interaction with the selection control, modifies a type of user interaction used to determine the path length of the multiple conversions (Roetter, See [0122], FIGS. 8-17 illustrate exemplary UI screens that may be used in implementations consistent with principles of the invention. For example, UI screens 800, 900 and 1000 illustrated in FIGS. 8-10, respectively, illustrate exemplary UI screens associated with external conversion tracking. UI screens 1100, 1200, 1300, 1400, 1500 and 1600 illustrated in FIGS. 11-16, respectively, illustrate exemplary UI screens associated with internal conversion tracking. UI screen 1700 illustrated in FIG. 17 illustrates an exemplary UI screen that allows an advertiser to select internal or external conversion tracking. It should be understood that the UI screens in FIGS. 8-17 are exemplary only and modifications to these screens, as well as other screens, may be used in implementations consistent with the principles of the invention).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lin and Roetter because Roetter provides system tracks user actions associated with advertisements. The system may receive information in response to a user action. The system may then determine whether the action performed by the user resulted from an advertisement (Roetter, See ABSTRACT) can be utilized by Lin to let users to select the needed reports.
	Regarding claim 3, Lin in view of Roetter further teaches the method of claim 2, wherein determining the path length comprises determining a quantity of content impressions to the user prior to the conversion (Lin, See [0063]-[0067], The algorithm is illustrated by the following example. Table 1 shows two converters (users A and B) and 2 non-converters (users C and D) as shown by the value in the `outcome` column. In this example, there are 3 different event types involved: e1, e2, and e3, but the method may be used for campaigns involving any number of events. Columns 2-4 of Table 1 show the number of occurrences (impressions rendered) for each event, for each user). 
	Regarding claim 4, Lin in view of Roetter further teaches the method of claim 2, wherein determining the path length further comprises determining a quantity of user selections of content prior to the conversion (Lin, See [0063]-[0067], The algorithm is illustrated by the following example. Table 1 shows two converters (users A and B) and 2 non-converters (users C and D) as shown by the value in the `outcome` column. In this example, there are 3 different event types involved: e1, e2, and e3, but the method may be used for campaigns involving any number of events. Columns 2-4 of Table 1 show the number of occurrences (impressions rendered) for each event, for each user). 
	Regarding claim 5, Lin in view of Roetter further teaches the method of claim 2, wherein determining the path length comprises determining a quantity of content impressions and a quantity of user selections occurring within a specified time period preceding a last user selection of content prior to the conversion (Lin, See [0063]-[0067] and Figure 2, The algorithm is illustrated by the following example. Table 1 shows two converters (users A and B) and 2 non-converters (users C and D) as shown by the value in the `outcome` column. In this example, there are 3 different event types involved: e1, e2, and e3, but the . 
	Regarding claim 6, Lin in view of Roetter further teaches the method of claim 2, wherein generating the path length report comprises generating the path length report on a per keyword basis, wherein each keyword included in the path length report caused presentation of content that was first selected by the user that performed the conversion (Lin, See [0063]-[0067], The algorithm is illustrated by the following example. Table 1 shows two converters (users A and B) and 2 non-converters (users C and D) as shown by the value in the `outcome` column. In this example, there are 3 different event types involved: e1, e2, and e3, but the method may be used for campaigns involving any number of events. Columns 2-4 of Table 1 show the number of occurrences (impressions rendered) for each event, for each user). 
	Regarding claim 7, Lin in view of Roetter further teaches the method of claim 2, wherein generating the path length report comprises generating a click path length measure that specifies a quantity of content selections that (i) were performed by users that performed conversions, and (ii) were performed by each given user among the users prior to the conversion performed by the given user (Lin, See [0063]-[0067], The algorithm is illustrated by the following example. Table 1 shows two converters (users A and B) and 2 non-converters (users C and D) as shown by the value in the `outcome` column. In this example, there are 3 different event types involved: e1, e2, and e3, but the method may be used for campaigns involving any number of events. Columns 2-4 of Table 1 show the number of occurrences (impressions rendered) for each event, for each user). 
	Regarding claim 8, Lin in view of Roetter further teaches the method of claim 2, wherein generating the path length report comprises generating an impression path length measure that specifies a quantity of search queries that (i) were submitted during the conversion cycle and (ii) match keywords that caused distribution of content (Lin, See [0063]-[0067], The algorithm is illustrated by the following example. Table 1 shows two converters (users A and B) and 2 non-converters (users C and D) as shown by the value in the `outcome` column. In this example, there are 3 different event types involved: e1, e2, and e3, but the method may be used for campaigns involving any number of events. Columns 2-4 of Table 1 show the number of occurrences (impressions rendered) for each event, for each user). 

	Regarding claim 9, Lin teaches a system comprising: 
	a data store storing user interaction data for a plurality of conversions that were performed by users (Lin, See [0026], the online publisher collects the following information for every user during the course of a multiple-line ad campaign for a product. See [0195], The tracked data may be stored in any convenient computer readable medium to which the server can write data)); and 
	one or more computers configured to interact with the data store and further configured to perform operations (Lin, See [0196], The present invention may be embodied in the form of computer-implemented processes and apparatus for practicing those processes)  comprising: 
	identifying, from stored user interaction data, conversions that were performed by users; 
	for each particular conversion among the multiple conversions (Lin, See [0026] and Figure 2, Event Tracking. Each user's event stream (or the event streams of a sample set of users : 
		creating, using the user interaction data, a path length representing a number of user interactions that were performed by a user within a pre-specified time period prior to the conversion by the user (Lin, See [0028] and [0069] and Claim 13. TABLE 1 illustrates le1, le2, le3 are number of occurrence for each event/assist keyword.  See [0180], At step 400, the system calculates a .DELTA.T for each event, where: .DELTA.T=(Timestamp of Conversion)-(Timestamp of Event) (Lin, See [0080]-[0088] and Figure 2) and does not explicitly disclose determining, for each different path length created for the multiple conversions how many of the multiple conversions have different path length; and generating and providing an electronic interface containing a path length report that visually specifies the number of the conversions for each different path length; wherein the electronic interface is generated to include a selection control, in response to user interaction with the selection control, modifies a type of user interaction used to determine the path length of the multiple conversions
	However, Roetter teaches determining, for each different path length created for the multiple conversions how many of the multiple conversions have different path length (Roetter, See [0064], FE 310 may also log the received image request into a log, such as a binary formatted log. FE 310 may further send a message to ad mixer 320 indicating that the conversion occurred. Ad mixer 320 may also log the conversion event in an ad conversion log. The ad conversion log may include records, such as, a number of conversion events, a value associated with each conversion event, a label associated with each conversion event, a time associated with each conversion event, the search engine or ad network associated with each conversion event, etc. Log processing module 330 may access the ad conversion log and use the ad conversion data to populate a conversion events database. Log processing module 330 may then generate reports based on information in the conversion events database (act 590).); and generating and providing an electronic interface containing a path length report that visually specifies the number of the conversions for each different path length; wherein the electronic interface is generated to include a selection control, in response to user interaction with the selection control, modifies a type of user interaction used to determine the path length of the multiple conversions (Roetter, See [0122], FIGS. 8-17 illustrate exemplary UI screens that may be used in implementations consistent with principles of the invention. For example, UI screens 800, 900 and 1000 illustrated in FIGS. 8-10, respectively, illustrate exemplary UI screens associated with external conversion tracking. UI screens 1100, 1200, 1300, 1400, 1500 and 1600 illustrated in FIGS. 11-16, respectively, illustrate exemplary UI screens associated with internal conversion tracking. UI screen 1700 illustrated in FIG. 17 illustrates an exemplary UI screen that allows an advertiser to select internal or external conversion tracking. It should be understood that the UI screens in FIGS. 8-17 are exemplary only and modifications to these screens, as well as other screens, may be used in implementations consistent with the principles of the invention).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lin and Roetter because Roetter provides system tracks user actions associated with advertisements. The system may receive information in response to a user action. The system may then determine whether the action performed by the user resulted from an advertisement (Roetter, See ABSTRACT) can be utilized by Lin to let users to select the needed reports.


Regarding claim 16, Lin teaches non-transitory computer readable media storing instructions that, upon execution by one or more data processing apparatus, cause the one or more data processing apparatus to perform operations (Lin, See [0196], The present invention may also be embodied in the form of computer program code embodied in tangible media, such as floppy diskettes, read only memories (ROMs), CD-ROMs, hard drives, ZIP.TM. disks, memory sticks, or any other computer-readable storage medium, wherein, when the computer program code is loaded into and executed by a computer, the computer becomes an apparatus for practicing the invention) comprising: 
identifying, from stored user interaction data, conversions that were performed by users (Lin, See [0026], Event Tracking. Each user's event stream (or the event streams of a sample set of users sufficient to represent the population of users to whom the campaign is delivered) are tracked, and a determination is made whether each user has converted); 
for each particular conversion among the multiple conversions (Lin, See [0026] and Figure 2, Event Tracking. Each user's event stream (or the event streams of a sample set of users sufficient to represent the population of users to whom the campaign is delivered) are tracked, and a determination is made whether each user has converted): 
		creating, using the user interaction data, a path length representing a number of user interactions that were performed by a user within a pre-specified time period prior to the conversion by the user (Lin, See [0028] and [0069] and Claim 13. TABLE 1 illustrates le1, le2, le3 are number of occurrence for each event/assist keyword.  See [0180], At  (Lin, See [0080]-[0088] and Figure 2) and does not explicitly disclose determining, for each different path length created for the multiple conversions how many of the multiple conversions have different path length; and generating and providing an electronic interface containing a path length report that visually specifies the number of the conversions for each different path length; wherein the electronic interface is generated to include a selection control, in response to user interaction with the selection control, modifies a type of user interaction used to determine the path length of the multiple conversions
	However, Roetter teaches determining, for each different path length created for the multiple conversions how many of the multiple conversions have different path length (Roetter, See [0064], FE 310 may also log the received image request into a log, such as a binary formatted log. FE 310 may further send a message to ad mixer 320 indicating that the conversion occurred. Ad mixer 320 may also log the conversion event in an ad conversion log. The ad conversion log may include records, such as, a number of conversion events, a value associated with each conversion event, a label associated with each conversion event, a time associated with each conversion event, the search engine or ad network associated with each conversion event, etc. Log processing module 330 may access the ad conversion log and use the ad conversion data to populate a conversion events database. Log processing module 330 may then generate reports based on information in the conversion events database (act 590).); and generating and providing an electronic interface containing a path length report that visually specifies the number of the conversions for each different path length; wherein the electronic interface is generated to include a selection control, in response to user interaction with the selection control, modifies a type of user interaction used to determine the path length of the multiple conversions (Roetter, See [0122], FIGS. 8-17 illustrate exemplary UI screens that may be used in implementations consistent with principles of the invention. For example, UI screens 800, 900 and 1000 illustrated in FIGS. 8-10, respectively, illustrate exemplary UI screens associated with external conversion tracking. UI screens 1100, 1200, 1300, 1400, 1500 and 1600 illustrated in FIGS. 11-16, respectively, illustrate exemplary UI screens associated with internal conversion tracking. UI screen 1700 illustrated in FIG. 17 illustrates an exemplary UI screen that allows an advertiser to select internal or external conversion tracking. It should be understood that the UI screens in FIGS. 8-17 are exemplary only and modifications to these screens, as well as other screens, may be used in implementations consistent with the principles of the invention).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lin and Roetter because Roetter provides system tracks user actions associated with advertisements. The system may receive information in response to a user action. The system may then determine whether the action performed by the user resulted from an advertisement (Roetter, See ABSTRACT) can be utilized by Lin to let users to select the needed reports.

Regarding claims 17-21, the instant claims are program claims which correspond to the method claims 3-7 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168